OPINION ON PETITION TO REHEAR
DROWOTA, Justice.
The defendant in this action, W.R. Grace & Co.-Conn., has filed a petition to rehear, asking that this Court clarify its previous opinion. Specifically, Grace requests that we disavow certain language in the opinion that, it says, can be interpreted as finding that (1) the asbestos-containing materials removed by Hamilton County were “dangerous,” and (2) that removal of those materials was “mandatory” under the facts of this case. Grace does not ask that we alter the holding of the case in any way.
Grace’s request is well taken. Our earlier opinion should not be construed as finding that the asbestos-containing materials removed from the Hamilton County schools were necessarily of a “dangerous” nature; or that removal of those materials was the appropriate “response action” in this situation. Rather, that opinion simply provided that when counties, in accordance with EPA regulations, undertake to remove asbestos-containing materials from school buildings, they are performing a governmental, as opposed to a proprietary, function. Therefore, the statutory period of limitations otherwise applicable to this tort action does not apply.
ANDERSON, C.J., and REID, BIRCH and WHITE, JJ., concur.